[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM ON DEFENDANT'S MOTION TO DISMISS
Until the court granted the defendant's Motion to Reopen Judgment of Default, the court had in personam jurisdiction over the defendant. Section 52-57 of the General Statutes; Hurlbut v. Thomas, 55 Conn. 181 (1887).
The defendant has now appeared to contest the judgment of the court entered on March 15, 1989 and has moved to reopen that judgment. The court has, on September 20, 1990, granted that motion.
The defendant has now moved to dismiss this matter claiming that the court does not now have in personam jurisdiction over the defendant. The defendant has now, however, chosen to appear and is, in all respects, before the court. The court, therefore, denies the defendant's motion to dismiss and orders that this matter shall be set down for trial on November 5, 1990 at 10:00 a.m. unless there is production or discovery needing to be accomplished by either party in which CT Page 2735 case the parties shall advise the court.
EDGAR W. BASSICK, III, JUDGE